IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. PD-0943-12


BENJAMIN KNIGHTEN BURCH, Appellant

V.

THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW 
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


	Womack, J., delivered the opinion of the Court in which Meyers, Price, Johnson,
Cochran and Alcala, JJ., joined.  Keasler, J., filed a concurring opinion in which Keller,
P.J., joined.  Hervey, J., filed a concurring opinion in which Johnson, J., joined. Keller,
P.J., concurred. 

	We granted the State's Petition for Discretionary Review to determine whether the
Confrontation Clause of the United States Constitution was violated by the admission of a drug
analysis when only the reviewing analyst (not the testing analyst) testified. We hold that there was
such an error and affirm the judgment of the Fifth Court of Appeals to remand this case for a new
trial. 
I
 The appellant was arrested by a Dallas police officer who saw him and a companion with
drugs and paraphernalia. He was indicted for possession with intent to deliver a controlled
substance, cocaine. (1) 
	At trial, the State offered into evidence a one-page lab report. The relevant findings stated
only, "The contents of four green ziplock bags was used for analysis. The hard, white material
contained cocaine. The amount of cocaine found was 1.38 grams (62%). The total weight of the
material, including adulterants or dilutants was 2.2 grams." The report was signed by Jennifer
Pinckard, the analyst, and Monica Lopez, the reviewer.
	The State called Lopez, but not Pinckard, to testify. Lopez testified that she was a
supervisor for the Southwestern Institution of Forensic Sciences (SWIFS), a laboratory that is
independent of the Dallas County D.A.'s Office and the police department. Lopez explained that
Pinckard had performed all the tests in this particular case, but Pinckard no longer worked for
SWIFS. No evidence was offered as to why Pinckard had left the laboratory. Lopez said that, as
the reviewer, she was to ensure that the lab's policies and procedures were followed. Although
she agreed with the State that she "basically double-checked everything that was done," she did
not clarify what that meant. There was no indication that she actually saw the tests being
performed or participated in them. The appellant objected, alleging a violation of his Sixth
Amendment right to confront witnesses against him. The trial court overruled his objection and
admitted the report, the underlying physical evidence, and Lopez's testimony that the substance
was cocaine.  
	The Fifth Court of Appeals held that the trial court erred by admitting the drug analysis
and Lopez's testimony that the evidence was cocaine. After finding that the error was not
harmless, (2) the Court of Appeals reversed and remanded for a new trial because the State had no
other admissible evidence of the substance's identity and weight. (3) The State filed a Petition for
Discretionary Review, which we granted.
II
 Under the Confrontation Clause of the Sixth Amendment of the United States
Constitution, made applicable to the states through the Fourteenth Amendment, (4) "in all criminal
prosecutions, the accused shall enjoy the right  to be confronted with the witnesses against
him." In Crawford v. Washington, the Supreme Court interpreted this to mean that "testimonial"
evidence is inadmissible at trial unless the witness who made the testimonial statement either: 
		(1) takes the stand to be cross-examined or
		(2) is unavailable and the defendant had a prior opportunity to cross-examine
him. (5)
	The prior opportunity to cross-examine in person is both a necessary and a dispositive
requirement for the admission of testimonial statements under the Confrontation Clause. (6) The
Court warned that "under no circumstances" shall the defendant be deprived of "seeing the
witness face to face, and  subjecting him to the ordeal of cross-examination." (7) The very real
difficulties and costs involved in making witnesses available at trial cannot trump this categorical
requirement. The Constitution does not list exceptions, and so (reasoned the Court) the judiciary
should not create them. (8)
	While the exact contours of what is testimonial continue to be defined by the courts, such
statements are formal and similar to trial testimony. In other words, testimonial statements are
those "that were made under circumstances which would lead an objective witness reasonably to
believe that the statement would be available for use at a later trial." (9)
	These principles have been applied to forensic reports. The Supreme Court has explicitly
held that an analyst's certification prepared in connection with a criminal investigation or
prosecution (specifically, a report identifying a substance as cocaine) is testimonial and cannot be
admitted without satisfying the requirements of the Confrontation Clause. (10) These reports are
formal and created for the sole purpose of establishing or proving a highly relevant fact to a
criminal prosecution. (11) However, the issue of exactly who is required to testify in connection
with such a report has not been fully resolved.  
 Bullcoming v. New Mexico was a prosecution for aggravated DWI in which the State did
not call the analyst who tested the defendant's blood sample for alcohol. Instead, because the
original analyst was on unpaid leave, the State called another analyst familiar with the
laboratory's testing procedures. (12) The Supreme Court held that, because the report was the
testimonial statement of the analyst who performed the tests, it could not be offered into evidence
through the testimony of a different, "surrogate" witness. (13)
	In reaching this decision, the Supreme Court explicitly rejected the lower court's
reasoning that the analyst was only interpreting machine-generated data and that the testimonial
statements were therefore those of the machine. Rather, the original analyst needed to be cross-examined so that the defendant could explore "the particular test and testing process he employed
... [and] any lapses or lies on the certifying analyst's part." (14) Even if the results in question
involved no interpretation or discretion, the testifying reviewer could not verify that the results
were properly generated. Further, the court explained that the defendant had a right to question
why the testing analyst was on unpaid leave. (15)
III
	This case is controlled by Bullcoming. There is no indication that the appellant had a pre-trial opportunity to cross-examine the analyst who tested the cocaine. Although Lopez, the
testifying witness, was a supervisor who "reviewed" the original process, we cannot say, on this
record, that she had personal knowledge that the tests were done correctly or that the tester did
not fabricate the results. She could say only that the original analyst wrote a report claiming to
have conformed with the required safeguards. Consequently, cross-examining her did not satisfy
the appellant's constitutional rights. (16) While we cannot say that anything would have come from
a cross-examination of the original analyst, the law does not "tolerate dispensing with
confrontation simply because the court believes that questioning one witness about another's
testimonial statements provides a fair enough opportunity for cross-examination." (17)
	The State argues that this case is distinguishable from Bullcoming because Lopez actually
signed the report that was admitted into evidence. This is irrelevant. Without having the
testimony of the analyst who actually performed the tests, or at least one who observed their
execution, the defendant has no way to explore the types of corruption and missteps the
Confrontation Clause was designed to protect against. It would not, for instance, solve the
problem if a laboratory had all of its analysts sign every report. Rather, the witness being called
needs to have personal knowledge of the facts in issue -- the specific tests and their execution. (18)
	The State also emphasizes parts of Justice Sotomayor's Bullcoming concurrence in which
she highlighted the limitations of the majority's opinion. Specifically, Justice Sotomayor clarified
that Bullcoming was "not a case in which the person testifying is a supervisor, reviewer, or
someone else with a personal, albeit limited, connection to the scientific test at issue." (19) The State
argues that this portion of Justice Sotomayor's opinion indicates that a case such as this might
have been decided differently by the Supreme Court. However, this is only one justice's opinion,
which does not have the weight of law even if it may indicate the Supreme Court's changing
course. This is especially true given that the State concedes that such an outcome is directly in
conflict with the majority's unequivocal statement that "the accused's right is to be confronted
with the analyst who made the certification, unless that analyst is unavailable at trial, and the
accused had an opportunity, pretrial, to cross-examine that particular scientist." (20) IV
	The Supreme Court handed down Williams v. Illinois (21) the same day that the Fifth Court
of Appeals handed down its decision in this case. Consequently, the Court of Appeals did not
have the benefit of the most recent Supreme Court precedent. Williams was a splintered decision
in which only an outcome, and not an opinion, received a majority vote. This made its full impact
hard to discern. However, none of the plurality's rationales affect the result in this case. 	
	In Williams, semen samples taken from a rape victim's vagina were sent to an
independent laboratory for DNA testing. The lab created a DNA profile from the semen and sent
that profile back to police. At trial, an expert for the prosecution testified that the profile created
from samples in the victim's vagina matched the defendant's DNA profile generated by the
police laboratory. The defendant argued that the expert could not testify that the DNA profile was
created from semen within the victim because she only read a report generated by the
independent lab. (22) He further objected that his Sixth Amendment rights were violated when he
was unable to cross-examine the analyst who created the profile, even though it was not offered
into evidence. (23) 
	Justice Alito delivered the judgment of the court and an opinion that garnered four
votes. (24) In the view of the plurality, the petitioner's rights were not violated because the out-of-court statement (that the DNA profile came from semen within the victim) was not offered to
prove the truth of the matter asserted. Instead, it was merely alluded to in order to explain the
basis of the witness's independent conclusions (that the profile matched the petitioner's DNA). (25)
Alternatively, as a second and independent basis for the decision, Justice Alito stated that the
report was not testimonial because it was created before there was a specific suspect.
Consequently, it was not inherently inculpatory or created for use against the petitioner. (26)
	Neither of these rationales helps the State in this case. The statement at issue here was
offered into evidence for its truth. The SWIFS report was submitted as the only evidence of the
amount and makeup of the substance possessed by the appellant, the cocaine. Without such
evidence, it is doubtful that the appellant could have been convicted at all. Justice Alito's second
rationale is equally inapplicable to this case, which is unlike Williams because the lab report was
generated after the appellant was arrested and with the sole purpose of proving his guilt.
	Justice Alito's opinion stressed that Williams was not a departure from other cases such
as Bullcoming because, in Williams, the actual report was not offered into evidence while in the
other cases it was. (27) Again, more in line with Bullcoming, the report at issue here was offered and
admitted into evidence. Consequently, it was not merely mentioned as an underlying basis of the
expert's opinion: the report itself was primary evidence.
	Although no other members of the Court joined Justice Thomas's opinion, the State
asserts that we should follow its reasoning because it is the "narrowest"ground for the judgment
reached. (28)  Justice Thomas disagreed with Justice Alito and argued that the report was offered for
the truth of the matter it asserted. Nonetheless, Justice Thomas reasoned that there was no Sixth
Amendment violation because the report was not formal or solemn enough to be testimonial. (29)
	While it is true that the report in this case does not contain an oath, affirmation, or
certificate as desired by Justice Thomas, we find this distinction irrelevant. The State cannot
sidestep the Sixth Amendment merely by choosing less formal language. The report asserted that
the substance was cocaine, was signed by the analyst who performed the tests (presumably to
certify the veracity of the report's contents), and then was signed again by a reviewer. The only
rational conclusion is that this is a formal statement created in preparation for trial and is
testimonial in nature. We are not convinced that the absence of an oath or the word "certify" is
enough of a distinction to change the analysis from that of Bullcoming. Even Justice Thomas,
despite his emphasis on the ceremonial, stated that "the Confrontation Clause reaches bad-faith
attempts to evade the formalized process." (30) That is precisely our case. The State can not avoid a
straightforward application of Bullcoming by adding the signature of a reviewer with no personal
knowledge and omitting more formalized language. We are not persuaded.  
V
	The lower court was correct that this case closely mirrors the facts of Bullcoming. The
State attempted to submit testimonial evidence that the appellant possessed cocaine without
giving the appellant the opportunity to cross-examine the analyst who tested the cocaine and
made the affirmation of its contents. Although the State did call the reviewing analyst at trial,
that witness did not have personal knowledge of the testimonial facts being submitted.
Consequently, she was not an appropriate surrogate witness for cross-examination. We affirm the
Court of Appeals' decision to reverse and remand to the trial court for further proceedings.

Delivered: June 26, 2013.
Publish.
1.  See Tex. Health & Safety Code § 481.112.
2.  See Tex. R. App. P. 44.2(a).
3.  Burch v. State, No. 05-10-01389-CR, 2012 Tex. App. LEXIS 4814 (Tex. App. -- Dallas, June 18, 2012).
4.  See Pointer v. Texas, 380 U.S. 400, 403 (1965).
5.  541 U.S. 36, 54 (2004). 
6.  Id., at 55.
7.  Id., at 57 (internal quotes omitted). 
8.  Id., at 54. See also Giles v. California, 554 U.S. 353, 375 (2008) ("It is not the role of courts to
extrapolate from the words of the Sixth Amendment to the values behind it, and then to enforce its guarantees only to
the extent they serve (in the courts' views) those underlying values.")
9.  Crawford, 541 U.S., at 52.
10.  Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311 (2009). 
11.  See id., at 310.
12.  131 S. Ct. 2705, 2709, 180 L. Ed. 2d 610 (2011). 
13.  Id., at 2710.
14.  Id., at 2716. 
15.  Ibid. 
16.  Melendez-Diaz, 557 U.S., at 320 ("Like expert witnesses generally, an analyst's lack of proper training or
deficiency in judgment may be disclosed in cross-examination.").  
17.  Bullcoming, 131 S. Ct., at 2716.
18.  Id., at 2715.
19.  Id., at 2722.
20.  Id., at 2710.
21.  132 S. Ct. 2221, 183 L. Ed. 2d 89 (2012). 
22.  Id., at 2229-30.
23.  Id., at 2231.
24.  Id., at 2227.
25.  Id., at 2228.
26.  Ibid. 
27.  Id., at 2233.
28.  See Marks v. United States, 430 U.S. 188, 193 (1977) ("When a fragmented Court decides a case and no
single rationale explaining the result enjoys the assent of five justices, 'the holding of the Court may be viewed as
that position taken by those Members who concurred in the judgments on the narrowest grounds.'"). Because it is
unnecessary, we do not address whether or not the State's contention is correct.
29.  Williams, 132 S. Ct., at 2255-56.
30.  Id., at 2261.